internal_revenue_service deparment pre treasury uniform issue list kkk kek ka keke kek kkk kkk ek kkk kk eker eere eker es kkk kkk ker kee kee kkk washington dc fgfi4 gf-o o contact person telephone number in reference to date jun legend individual a hk kk rk kk rk kk kkk kk kok kk kk individual b custodian c tra x bank n state t trust w t i dear fkkkkkkkkkkks kok kk kk rok kk kk kk kk kk kk ee ee kk kk kr kk kkk kk kee kk kkk kkk kkk kkek rrr rr kkk kk kr rr rrr rk ak rr kk kkk ee ee ee ee oe er kk kk kk kr rr kk aka k ke ke k kr kk rk kr kk rk kkk kk kerr kee kkk kk keke kr k kk eker kkk kkk kkk kkk kak kr kk rk kk kk kk rr kk kk kk this is in response to a request for letter rulings as supplemented by letters dated september submitted on june august december concerning a rollover of funds from one individual_retirement_account into another individual_retirement_account under sec_408 code december and date february of the internal revenue aa kkkkekkekkk kkk kkk kkk ke the facts and representations on which the request is based are as follows a individual a was born on march and died on at age on january december spouse with custodian c with funds rolled over from a qualified_plan ira x individual a named his estate as the beneficiary of individual a established ira x is his surviving individual b on date individual a executed a will and testament will which he declared to be his last will revoking all prior wills and codicils of the will appoints individual b of the will designates individual b and bank n as trustees executor to mean my executor and trustee to mean my trustee or trustees include executor and trustee subparagraph of the will defines the in part defines fiduciary to subparagraph as executor the will subparagraph individual a's will provided for a credit_shelter_trust with the residuary to be distributed outright trust w paragraph of the will gives to to the surviving_spouse the trustee of trust w the largest amount that can pass free of federal_estate_taxes utilizing the unified_credit determined under subparagraph individual a’s wife the residuary_estate of the will provides that the trustee is the largest amount that can pass free of the federal estate_tax using the unified_credit after deducting expenses subparagraph and gives to to receive subparagraph and paragraph of individual a's will confers on his fiduciary broad latitude in exercising discretion in valuing selecting allocating and distribution_of_property or the charge of expenses against the estate your authorized representative has asserted on your behalf that pursuant to the laws of state t of the estate of individual a determines which assets in said estate are to be used to fund trust w and which are to pass to individual a's residuary_estate the executrix the estate of individual a is the beneficiary of individual a’s interest in ira x kek kkk rk kr rk kk kk kee to individual at individual a’s death no distribution had been made from ira x individual b as executrix of the estate of individual has received a single sum distribution of the full amount a a standing in ira x subsequently transferred the proceeds of ira x the residuary beneficiary of individual a’s estate individual b estate up and maintained in her name were transferred into the ira set up within days of the date on which they were distributed from ira x then transferred the ira x proceeds into an ira set the ira proceeds from ira x in individual b’s name the residuary beneficiary of individual a‘s to individual a’s estate to herself as individual b as based on the above facts and representations your authorized representative requests the following rulings on your behalf that the proceeds of ira x of individual a that were transferred to individual b under the provisions of the will of individual a will be treated as being paid directly a result individual b will from ira x be treated as proceeds for purposes of code sec_408 the payee or distributee of said ira xx to individual b a sec_2 that ira x of individual a did not represent an inherited ira within the meaning of sec_408 c the code with respect to individual b and of that individual b was eligible to roll over the as long as said rollover occurred within distribution of individual a's ira x proceeds into an ira set up and maintained in her own name pursuant to code sec_408 days of the date the proceeds were distributed from ira furthermore if individual b to the estate of individual a accomplished said rollover she will not be required to include the ira x distribution in gross_income for federal_income_tax purposes for the year in which said distribution was made with respect to your ruling requests sec_408 d of the code provides that except as otherwise provided any amount_paid or distributed out of in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 an ira shall be included kk ek kk kk kk kk kkk kk ke sec_408 an ira to the individual for whose a i of the code provides that sec_408 does not apply to any amount_paid or distributed out of benefit the account is maintained if the entire amount received including money and any other_property into an ira other than an endowment_contract benefit of such individual not later than the 60th day after the day on which he or she receives the payment or distribution is paid for the code sec_408 b of the code provides that does not apply to any transfer sec_408 a at any time during described in sec_408 the one-year period ending on the day of such receipt such individual received any other amount described in such subparagraph from an ira which was not includible in his gross_income because of the application of sec_408 d a i if a sec_408 d i c in the case of of the code provides in an inherited ira that shall not apply to any amount received by pertinent part sec_408 an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited an ira for purposes of account shall not be treated as determining whether any other amount is contribution a rollover sec_408 c ii of the code provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 question and answer a-4 b of the proposed income_tax regulations provides in part an individual dying after december the case of only beneficiary of the individual who may elect to treat the beneficiary's entire_interest in the trust remaining part of such interest if distribution thereof has commenced to the beneficiary as account is the individual's surviving_spouse the beneficiary's own that in or the the if the or kk rk kk kk ok koe surviving_spouse makes such an election the spouse's interest in the account would then be subject_to the distribution_requirements of sec_401 a rather than those of sec_401 a b generally if eg a decedent's ira proceeds pass through a an estate or a_trust and then are third party distributed to the decedent's surviving_spouse will be treated as acquiring them from a third party and not from the decedent will not be eligible to roll over the ira proceeds into his or her own ira thus generally said surviving_spouse said spouse however in a situation where an estate is the the surviving_spouse is the sole beneficiary of the ira executrix of the estate with sole discretion to allocate and pay estate assets the surviving_spouse allocates ira assets to the residuary_estate under the decedent’s will surviving_spouse is the sole beneficiary of the residuary_estate outright and in fee then for purposes of sec_408 spouse as having acquired the ira proceeds from the decedent and not from the estate the service will treat the surviving of the code and the in this case individual b is the surviving_spouse of individual b individual a and the executrix of individual a's estate individual a's estate is the named beneficiary of ira x which was distributed to his estate executrix of individual a's estate had the authority and discretion to allocate assets between individual a's testamentary bequests allocated ira x residuary_estate under sec_5 of individual a's will individual b said ira x proceeds and contributed them to described in code sec_408 her name believe the general_rule should apply set up and maintained in under these circumstances the service does not to individual a's the beneficiary of said residuary_estate took an ira who as accordingly we conclude as follows that the proceeds of ira x of individual a that were transferred to individual b under the provisions of the will of individual a will be treated as being paid directly from ira x a result individual b will to individual b as 4b6 kak rk ak kr kk kkk kr kr kek be treated as the payee or distributee of said ira x proceeds for purposes of code sec_408 y that ira x of individual a did not represent an inherited ira within the meaning of sec_408 c the code with respect to individual b and of that individual b was eligible to roll over the as long as said rollover occurred within distribution of individual a's ira x proceeds into an ira set up and maintained in her own name pursuant to code sec_408 days of the date the proceeds were distributed from ira x to the estate of individual a furthermore if individual b accomplished said rollover she will not be required to include the ira x distribution in gross_income for federal_income_tax purposes for the year in which said distribution was made this ruling is based on the assumption that ira x established by individual a individual b code at all times relevant to the transaction described herein and that the rollover met all requirements of sec_408 met the requirements of sec_408 of the and the ira established by the applicable the original and a deleted copy of this letter have been sent to the first authorized representative listed in power_of_attorney on file in this office a sincerely sf gs peck i g riddle dr chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose notice
